J-A22007-15
                            2015 Pa. Super. 220


E.R.L.,                                        IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

C.K.L.,

                        Appellant                   No. 437 MDA 2015


             Appeal from the Order Entered February 3, 2015
           In the Court of Common Pleas of Lancaster County
      Domestic Relations at No(s)2014-01493 PACSES No. 611114696


BEFORE: BOWES, JENKINS, AND PLATT,* JJ.

OPINION BY BOWES, J.:                           FILED OCTOBER 19, 2015

      C.K.L. (“Father”) appeals from the February 3, 2015 order wherein the

trial court directed him to pay E.R.L. (“Mother”) $2,267.17 per month in

child support for the couple’s three children. Father was also ordered to pay

$220 per month toward child support arrears and a onetime allotment of

$48.50 for costs and fees. We affirm.

      Father married Mother on March 22, 2003, and three children, now

ages nine, six, and three, were born of the marriage. Between August 2013

and February 2014, the marriage deteriorated. However, Father remained

with Mother and the children in the marital residence until Spring 2014. On

June 9, 2014, Mother filed a complaint for support seeking child support and

spousal support. Approximately five weeks later, the trial court adopted a

recommended interim order awarding Mother unallocated support in the
*
  Retired Senior Judge assigned to the Superior Court.
J-A22007-15



amount of $1,458.57 per month including arrears. The domestic relations

conference officer calculated Father’s monthly obligation based upon his net

monthly income totaling $4,334.38. Mother was assessed monthly income

in the amount of $837.57.          At the time of the support conference, Father

was on administrative leave from his employment as a police officer with the

East Hempfield Police Department due to a then-pending protection from

abuse (“PFA”) order that Mother had filed against him. He was subsequently

terminated from employment.

       Father appealed the interim order de novo, and following two days of

testimony, on February 3, 2015, the trial court entered the above–

referenced order directing Father to pay $2,267.17 per month in child

support for the couple’s three children.1 The trial court calculated the child

support as follows. First, using Father’s stipulated annual earning capacity

of $76,440 and Mother’s earning capacity of $12.12 per hour over a twenty-

five hour week, the trial court determined Father’s share of the basic child

support obligation using the support guideline matrix in Pa.R.C.P. 1910.16-3

and the formula outlined in Pa.R.C.P. 1910.16-4.           Next, the trial court

determined that Father’s access to approximately $600,000 that Father

inherited while the support litigation was pending was a basis to apply an

____________________________________________


1
  The trial court also dismissed Mother’s request for spousal support. That
aspect of the order is not before this Court.



                                           -2-
J-A22007-15



upward deviation of the monthly support obligation in the amount of

$575.00 pursuant to Pa.R.C.P. 1910.16-5. The trial court further adjusted

the guideline calculation by assessing Father an additional $348.67 per

month under Pa.R.C.P. 1910.16-6(d), to cover his share of the costs

associated with the children’s extracurricular activities.       In addition, the

court made Father responsible for eighty percent of the costs for all future

extracurricular activities in which the children participate. This timely appeal

followed.

      Father presents the following questions for our review:

            I. Did the trial Court err and abuse its discretion in
      entering a $575.00 per month upward deviation from the
      guideline support amount based upon [Father’s] inheritance, in
      that:

                   A.   The deviation entered by the court is not
            justified by an analysis of the factors set forth in the
            Support Guidelines at Pa.R.C.P. 1910.16-5 and is not
            justified by any special needs or circumstances that make
            the support guideline amount based upon the parties’
            earning capacities unjust or inappropriate;

                  B. The upward deviation entered by the court is
            unjust in that it directs [Father] to pay the guideline
            support amount for seven (7) children, based upon the
            earning capacity assigned to [Father] by the court, when
            [Father] only has three (3) children;

                   C. The upward deviation entered by the court
            essentially holds [Father] to an earning capacity that has
            no relation to [Father’s] age, education, training, earnings
            history, or vocational abilities and fails to appreciate that
            [his] inheritance will not last forever?




                                        -3-
J-A22007-15



       II.    Did the Trial Court err and abuse its discretion in
       directing . . . that [Father] be responsible for eighty (80%)
       percent of all new extracurricular activities in which the children
       participate, as this provision grants [Mother] sole legal custody
       and gives her unlimited discretion to expend such sums without
       [Father’s] consent?

Father’s brief at 10.2

       “The principal goal in child support matters is to serve the best

interests of the children through the provision of reasonable expenses.”

R.K.J. v. S.P.K., 77 A.3d 33, 37 (Pa.Super. 2013). Father has an absolute

duty to provide for his three children financially even if it causes hardship or

requires sacrifice.      Christianson v. Ely, 838 A.2d 630, 638 (Pa. 2003)

(citation and internal quotations omitted) (“In a child support hearing, the

main concern is for the welfare of the child. Each parent has a duty which is

well nigh absolute to support his or her minor children and each may have to

make sacrifices in order to meet this burden.”).

       We review a child support order for an abuse of discretion. J.P.D. v.

W.E.D., 114 A.3d 887, 889 (Pa.Super. 2015).           “[T]his Court may only

reverse the trial court's determination where the order cannot be sustained

on any valid ground.” R.K.J., supra. As this Court previously articulated,

“An abuse of discretion is [n]ot merely an error of judgment, but if in
____________________________________________


2
  We observe that Father’s brief is noncompliant with Pa.R.A.P. 124(a)(4)
insofar as he utilized 12-point font in the text rather than 14-point, the
minimum size permitted under the Pennsylvania Rules of Appellate
Procedure.



                                           -4-
J-A22007-15



reaching a conclusion the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice,

bias or ill-will, as shown by the evidence of record.” Id.

      At the outset, we note that while our High Court has concluded that

the corpus of an inheritance is not income for the purpose of calculating a

child support obligation, it is relevant in determining whether an upward

deviation from the guideline support obligation is warranted pursuant to Rule

1910.16-5.    Humphreys v. DeRoss, 790 A.2d 281 (Pa. 2002).                 In

Humphreys, our Supreme Court confronted whether an inheritance could

be considered income for the purpose of calculating a child support

obligation.   After engaging in statutory construction of the Domestic

Relations Code, 23 Pa.C.S. §§ 101-8215, and reviewing the practices of

some of our sister jurisdictions, the High Court held that the legislature did

not intend to have such a bequest treated as income for the purpose of

calculating a child support obligation under the support guidelines because

the term “inheritance” was not included in the statutory definition of

“income” under § 4302.       Humphreys, supra at 287.         The High Court

pronounced, “In light of the fact that we can find no principled way of fitting

the corpus of an inheritance into the statutory definition of ‘income,’ we hold

that it may not be so included.” Id.

      Notwithstanding its holding, however, the Humphreys Court also

recognized that a support obligor’s inheritance is a relevant and appropriate

                                       -5-
J-A22007-15



consideration in fashioning a child support order.     It specifically noted its

relevance in deciding whether to deviate from the child support guidelines

under Pa.R.C.P. 1910.16-5(a).        Id. at 287-288.    The Court explained,

“where the fact finder determines that an inheritance affects a payor’s

financial obligations by making more income available for support, an

upward deviation is appropriate.”      Id. at 288.   The Court concluded its

reasoning by reiterating, “although the corpus of an inheritance is not

included in a payor’s income available for support, it may be considered

when adjusting a support obligation pursuant to Pa.R.C.P. 1910.16-5.” Id.

288.

       Instantly, it is beyond argument that the trial court did not treat the

corpus of Father’s inheritance as income for the purpose of calculating his

basic support obligation.      Instead, consistent with Humphreys, the trial

court considered the $600,000 inheritance as a basis to apply an upward

deviation to the support obligation pursuant to Pa.R.C.P. 1910.16-5. Father

does not challenge the trial court’s authority to apply the deviation; rather,

he asserts that the upward adjustment of $575 per month under Rule

1910.16-5 was unjustified under the facts of this case. Essentially, Father

posits that the guideline support calculation is entirely sufficient to provide

financial support to his three children and that he should not have to invade

the corpus of his inheritance, which he intends to invest, to provide his

children additional support.

                                      -6-
J-A22007-15



      Father divided his first argument into three overlapping sections;

however, for simplicity we condensed it into two concise points: (1) the trial

court did not set forth its consideration of the factors supporting the Rule

1910.16-5(b) deviation; and (2) the combined deviations applied under Rule

1910.16-5 and Rule 1910.16-6 were too great.                    We address these

components seriatim and for the following reasons, we reject both of the

contentions.

      Rule 1910.16-5(b), provides as follows:

      In deciding whether to deviate from the amount of support
      determined by the guidelines, the trier of fact shall consider:

      (1) unusual needs and unusual fixed obligations;

      (2) other support obligations of the parties;

      (3) other income in the household;

      (4) ages of the children;

      (5) the relative assets and liabilities of the parties;

      (6) medical expenses not covered by insurance;

      (7) standard of living of the parties and their children;

      (8) in a spousal support or alimony pendente lite case, the
      duration of the marriage from the date of marriage to the date of
      final separation; and

      (9) other relevant and appropriate factors, including the best
      interest of the child or children.

Pa.R.C.P. 1910.16-5(b).




                                       -7-
J-A22007-15



      Father complains that the trial court failed to consider all of the

relevant factors prior to applying the upward adjustment under Rule

1910.16-5.    He argues that the trial court was required to consider the

factors enumerated in Rule 1910.16-5 before invoking that proviso to invade

the corpus of his inheritance. He continues that, to the extent that the trial

court considered the children’s extracurricular activities, it addressed those

expenses by supplementing the monthly basic support obligation by $348.67

pursuant to Rule 1910.16-6(d), a separate adjustment provision that

specifically addresses tuition, camps, and other needs. Thus, Father reasons

that the Rule 1910.16-5 deviation was unwarranted.

      The record belies Father’s assertion.   Herein, the trial court invoked

Rule 1910.16-5 as a ground to deviate from the guideline support

calculation. Specifically, the trial court quoted the Humphreys Court,

      The support guidelines provide that in deciding whether to
      deviate from the presumptive amount of support determined by
      the Guidelines, [the Court] must consider the assets of the
      parties and other relevant and appropriate factors, including the
      best interests of the children. Pa.R.C.P. 1910.16-5(b)(5) and
      (9).

Trial Court Opinion and Order, 2/3/15, at 6. The court then reasoned that,

consistent with Humphreys, “[Father’s] inheritance affects his financial

obligations by making more income available for support. In consideration

of the Pa.R.C.P. No. 1910.16-5 factors, the Court finds that an upward

deviation of $575 per month is appropriate for the best interest of the



                                    -8-
J-A22007-15



children.” Id. (emphasis added). While the trial court did not address each

of the nine factors individually, Father does not cite legal authority for the

proposition that the trial court was required to set forth its consideration of

each factor separately, and our independent review of child support

jurisprudence does not reveal anything to suggest that requirement.        See

Silver v. Pinskey, 981 A.2d 284, 296 (Pa.Super. 2009) (en banc) (in child-

support, once court has properly consulted guidelines, it has discretion to

deviate from guideline figure, as long as court provides adequate reasons for

deviation); Pa.R.C.P. 1910.16-1(d) (“The presumption [that the guideline

amount is appropriate] shall be rebutted if the trier of fact makes a written

finding, or a specific finding on the record, that an award in the amount

determined from the guidelines would be unjust or inappropriate.”).

      Rule 1910.16-5(a) requires only that the trial court specify in writing

or on the record the guideline amount for support and its reasons and

factual justification for the amount of the deviation.    Contrary to Father's

argument, there is no required amount of detail for the trial court's

explanation.    All that is needed is that the enumerated factors are

considered and that the deviation is based on those considerations.

Instantly, the trial court stated that it considered all of the relevant factors

and determined that the upward deviation of $575 per month was

appropriate in light of the child’s best interest, which as noted supra, is the

principal goal of child support. Although brief, the trial court’s discussion is

                                     -9-
J-A22007-15



a sufficient statement of its reasons for the deviation, and it adequately

dispels the notion that its determination was manifestly unreasonable or the

result of partiality, prejudice, bias or ill-will. No relief is due.

       The second aspect of Father’s argument challenges the extent of the

upward deviations.3 He goes to great effort to highlight that the $2,267.17

monthly child support obligation that he was ordered to pay for his three

children equated to the basic guideline support amount that is appropriate

for the support of seven children at his income level. In a related argument,

he complains that to justify the $2,267.17 monthly obligation under the

basic support matrix, he would have to be treated as earning a net monthly

income of approximately $8,000. Thus, Father argues that, when compared

to the basic support guideline amounts, the instant child support order is so

unreasonable as to constitute an abuse of discretion. We disagree.

       Other than citing his stipulated earning capacity of $76,400 and noting

his desire to maintain a non-labor-intensive lifestyle, Father fails to

acknowledge the other relevant circumstances in this case, i.e., the

$600,000 asset that is available to sustain the monthly child support

obligation and the expense of his children’s extracurricular activities. While
____________________________________________


3
  Unlike the prior contention that related only to the $575 deviation under
Rule 1910.16-5, this argument does not differentiate between the Rule
1910.16-5 and Rule 1910.16-6 deviations. Father challenges the total
deviation that increased his guideline support obligations in the amount of
$923.97.



                                          - 10 -
J-A22007-15



Father implies that the trial court’s Rule 1910.16-5 deviation was effectively

an improper consideration of his inheritance as income in contravention of

Humphreys, he is mistaken.         Notwithstanding his protestations to the

contrary, the trial court treated Father’s $600,000 as an asset that provided

a basis to deviate from the guideline support obligation that the court

calculated using Father’s earning capacity of $76,400.     This was precisely

what the High Court contemplated in Humphreys when it observed, “where

the fact finder determines that an inheritance affects a payor’s financial

obligations by making more income available for support, an upward

deviation is appropriate.” Humphreys, supra at 288. Father’s expressed

desire to preserve the corpus of the inheritance for future investment to

support his work-free lifestyle is not persuasive argument.     Father has an

absolute duty to support his three children financially.    In addition to his

yearly earning capacity of $76,000, Father has access to significant assets

that can be used to augment the guideline support obligation. Given these

facts, the trial court was within its discretion in applying the deviations to

ensure the children have the appropriate level of financial support.

      Father’s final argument assails the portion of the child support order

that makes him responsible for eighty percent of the cost of the children’s

future activities. He complains that the directive is tantamount to a grant of

sole legal custody in Mother’s favor to decide the sports and activities in

which the children participate. Father continues that it is his preference that

                                    - 11 -
J-A22007-15



each child participate in only one activity per season, but Mother routinely

enrolls the children in multiple overlapping programs.            Noting those

objections, Father contends, “that the language used in provision 3 of the

support order acts to grant Mother absolute authority on the the issue of

which and how many activities the children participate and serves to give

Mother a blank check on the matter, thus usurping Father’s right to input on

the best interests of his children.” Father’s brief at 25. In rejecting Father’s

challenge, the trial court observed that this argument is misplaced in the

support litigation. We agree with the trial court’s assessment.

      The pertinent provision provides, “The parties shall share the cost of

the extracurricular activities of the children; 80% paid by [Father] and 20%

paid by [Mother] for all new extracurricular activities in which the children

participate after the date of this order.”     Trial Court Opinion and Order,

2/3/15, at 6-7.

      Stated plainly, the trial court’s support order does not influence legal

custody. It merely assesses responsibility for the expenses associated with

the children’s activities.   The order is entirely silent as to custody, and it

does not authorize Mother to unilaterally select the activities in which the

children participate.   Father’s concern that the children are overextended

might be well founded, and he is entitled to either address that issue with

Mother, seek to exercise his legal custody, or file an appropriate petition in a

custody proceeding. Either way, the trial court did not address the parties’

                                      - 12 -
J-A22007-15



custody situation in any manner, and this appeal is the wrong forum to

review the merits of Father’s argument that the children are overextended.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/2015




                                   - 13 -